July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          DANA T. SMITH, Appellant

NO. 14-13-00343-CV                          V.

   LAKEVILLE COMMUNITY ASSOCIATION, SAMUEL MEDINA AND
    SANTA LUCIA MEDINA D/B/A MEDINA TOWING, DIST. 4 AUTO
                      STORAGE, Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on April 4, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dana T. Smith.
      We further order this decision certified below for observance.